Citation Nr: 0309779	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  94-12 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	James Valentin, Attorney at 
Law


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel 


INTRODUCTION

The appellant had active duty for training (ACDUTRA) with the 
New Jersey National Guard from October 1957 to March 1958.  
This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1993 rating 
decision by the Newark, New Jersey, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The Board remanded 
the claim in February 1996 for additional development.  In a 
decision dated in December 1999, the Board denied the claim 
on the merits.

The appellant subsequently appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court).  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law, which redefines the obligations of VA with respect 
to the duty to assist and provide notice, is potentially 
applicable to the claim on appeal.  See generally Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In January 2001, the 
Court vacated the Board's December 1999 decision and remanded 
the matter for consideration of the VCAA.  The Board remanded 
this case to the RO in October 2001 for further development 
under the VCAA provisions.


REMAND

By remand order dated October 2001, the Board requested the 
RO to obtain medical records of Dr. Samuel R. Miller from the 
State of New Jersey Board of Medical Examiners.  The RO's 
initial request was returned due to an insufficient mailing 
address and, following a conversation with the appellant, it 
was determined that an additional attempt was not necessary 
per the appellant's claim that such records were not 
relevant.  The Board notes, however, that the appellant has 
given inconsistent and irreconcilable accounts of his pre-
service treatment for hypertension.  The Board has determined 
that records of the veteran's pre-service treatment by Dr. S. 
Miller, if available, are highly relevant.  

The Board, therefore, remands this case to the RO for 
compliance with its previous remand order.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The RO should readdress 
its information request utilizing the correct Zip Code 
address as follows:

State of New Jersey
Department of Law and Public Safety
Division of Consumer Affairs
New Jersey Board of Medical 
Examiners
140 East Street, 2nd Floor
Trenton, NJ 08608

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the appellant and 
request him to provide authorization to 
contact the State of New Jersey, Department of 
Law and Public Safety, Division of Consumer 
Affairs, Board of Medical Examiners in order 
to ascertain whether his medical records of 
treatment from Dr. Samuel R. Miller formerly 
of Pennington, N.J., are available.  
Thereafter, the RO should attempt to obtain 
these clinical records, if available, from the 
following address:

State of New Jersey
Department of Law and Public Safety
Division of Consumer Affairs
New Jersey Board of Medical 
Examiners
140 East Street, 2nd Floor
Trenton, NJ 08608

2.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA and implementing 
regulations is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West 2002)) are fully complied with 
and satisfied.  The RO should also ensure that 
the procedures contained in 38 C.F.R. 
§ 3.159(c)(1) (regarding follow-up requests 
for information) and 38 C.F.R. § 3.159(e) 
(regarding duty to notify claimant of 
inability to obtain records) are also fully 
satisfied.

3.  Thereafter, the RO should readjudicate the 
claim for service connection for hypertension.  
If any benefit sought on appeal remains 
denied, the appellant and his representative 
should be provided a Supplemental Statement of 
the Case (SSOC).  An appropriate period of 
time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




